Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 1 of 37 Page ID #:1555


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1712-GW-AGRx                                            Date      March 11, 2021
 Title             Gary Frisby v. Sony Music Entertainment,et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Terran T. Steinhart                                    Peter J. Anderson
                                                                             Arlene Fernandes
 PROCEEDINGS:                 TELEPHONIC HEARING ON DEFENDANTS SONY MUSIC
                              ENTERTAINMENT, BRYSON TILLER AND MICHAEL
                              HERNANDEZ'S MOTION FOR SUMMARY JUDGMENT OR
                              PARTIAL SUMMARY JUDGMENT [127]


Court hears further argument. The Tentative circulated and attached hereto, is adopted as the Court’s
Final Ruling. Defendants’ Motion is GRANTED. Sony Defendants are to file a proposed judgment
forthwith.

A status conference as to Defendant Cortez Bryant is set for March 25, 2021 at 8:30 a.m. Plaintiff is to
file a status report by noon on March 23, 2021.




                                                                                                   :    25
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 2 of 37 Page ID #:1556




      Frisby v. Sony Music Entm’t, et al., Case No. 2:19-cv-01712-GW-(AGRx); Consolidated
      with Frisby v. Sony Music Entm’t, et al., Case No. 2:19-cv-04167-GW-(AGRx)1
      Final Ruling on Motion for Summary Judgment or Partial Summary Judgment


              Defendants Sony Music Entertainment d/b/a/ RCA Records (“Sony”), Bryson
      Tiller (“Tiller”), and Michael Hernandez (“M. Hernandez”) (collectively, “the Sony
      Defendants”) have filed a motion for summary judgment/partial summary judgment
      (“Motion”) in this copyright infringement action brought by Gary Frisby (“Plaintiff” or
      “Frisby”). See Docket No. 127-1. Plaintiff opposed the motion (the “Opposition”) (see
      Docket No. 136); and the Defendants in turn filed a reply (“Reply”). See Docket No. 146.
      I. Introduction
              This action arises out of a copyright dispute between Plaintiff and a number of
      defendants regarding the alleged use and infringement of Plaintiff’s musical composition
      entitled Shawty So Cold (“Shawty”), which bears United States Copyright Registration
      Nos. SRu001240028 and Pau003965398. See Plaintiff’s First Amended Complaint
      (“FAC”) ¶¶ 1, 5, Docket No. 79. Originally, there were a number of different defendants.
      The dispute as to the Sony Defendants arose out of their alleged use of copyrighted portions
      of Shawty in a song entitled “Exchange” that was released in March of 2016 by Tiller (the
      recording artist) and M. Hernandez (the record producer). Id. ¶¶ 6-8. Another set of
      defendants included Jermaine Cole (“Cole”), Universal Music Group, Inc. d/b/a Interscope
      Records, Dreamville Records NY, Inc., and Roc Nation LLC (collectively, the “UMG
      Defendants”), who were accused of using Shawty copyrighted materials in the song “Déjà
      Vu.” Id. at ¶¶ 2-3, 10-14. One defendant, i.e. Cortez Bryant (“Bryant”), defaulted. See
      Docket No. 59. Two other defendants (i.e. Matthew Samuels, p/k/a “BOI1DA,” and
      Anderson Hernandez, p/k/a “VINYLZ”) were voluntarily dismissed by Plaintiff (see
      Docket Nos. 89, 96). Subsequently, the UMG Defendants were dismissed pursuant to a

      1
        Plaintiff initially filed Frisby v. Sony Music Entm’t, et al., Case No. 2:19-cv-01712-GW-(AGRx), on
      March 7, 2019. On March 15, 2019, he filed Frisby v. Sony Music Entm’t, et al., Case No. 2:19-cv-04167-
      GW-(AGRx). On July 11, 2019, the two cases were consolidated. As stated by Plaintiff’s then-counsel,
      the allegations in the complaints in both cases “are substantially the same” with the “only material
      difference” being that the first case concerns a sound recording copyright whereas the second concerns a
      musical composition copyright. See page 2 of Docket No. 27 in Frisby v. Sony Music Entm’t, et al., Case
      No. 2:19-cv-04167-GW-(AGRx).
                The ruling herein applies to both cases.



                                                         1
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 3 of 37 Page ID #:1557




      stipulation among the parties (see Docket Nos. 132-33). Other than Bryant who defaulted,
      the Sony Defendants are the only remaining defendants still in this lawsuit.
             On May 13, 2019, Plaintiff filed the FAC which includes causes of action for direct
      copyright infringement of Shawty against Tiller and Sony (see FAC ¶¶ 93-111), and
      contributory infringement against M. Hernandez allegedly for his role in causing Shawty
      to be used as the basis for Exchange. Id. ¶¶ 154-59. Plaintiff claims that, although 10% of
      Shawty is comprised of samples from the song Swing My Way (“Swing”) by artists K.P.
      and Envyi, his song is otherwise original and protected by applicable copyright laws. See
      FAC ¶¶ 35-37. The Sony Defendants deny all allegations of infringement and secondary
      liability. See Docket Nos. 94, 103, 113.
             The Sony Defendants are moving for summary judgment arguing that: (1) Plaintiff
      owns no valid copyright in the portions of Shawty which he claims the Defendants utilized
      and, accordingly, cannot sue for infringement; (2) even if Plaintiff does have ownership,
      he has not established that any actionable copying occurred; and (3) Plaintiff is seeking to
      enforce copyright protections for unprotectable parts of his song. See Motion at 1-2.
      Further, Defendants contend that Plaintiff’s claims against M. Hernandez for contributory
      or vicarious liability as to Exchange’s alleged violation of the Shawty copyright also come
      to naught because Exchange does not infringe upon any valid Shawty copyright. Id. at 2.
             The Court finds that Plaintiff does not have a valid copyright in the portions of
      Shawty which he claims were incorporated into Exchange, and the Sony Defendants have
      established (and Plaintiff has not demonstrated that there is a material fact in contradiction)
      that Exchange has not copied any appreciable portion of Shawty.
      II. Procedural Standard
             Summary judgment is proper when “the movant shows that there is no genuine
      dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
      Fed. R. Civ. P. 56(a); see also Miranda v. City of Cornelius, 429 F.3d 858, 860 n.1 (9th
      Cir. 2005). To satisfy its burden at summary judgment, a moving party without the burden
      of persuasion – applicable to Defendants on all of the issues raised by this Motion – “must
      either produce evidence negating an essential element of the nonmoving party’s claim or
      defense or show that the nonmoving party does not have enough evidence of an essential
      element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co.,


                                                     2
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 4 of 37 Page ID #:1558




      Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000) (emphasis added); see also
      Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (en banc) (“When the nonmoving
      party has the burden of proof at trial, the moving party need only point out ‘that there is an
      absence of evidence to support the nonmoving party’s case.’”) (quoting Celotex Corp. v.
      Catrett, 477 U.S. 317, 325 (1986), and citing Fairbank v. Wunderman Cato Johnson, 212
      F.3d 528, 532 (9th Cir. 2000)); Fairbank, 212 F.3d at 532 (holding that the Celotex
      “showing” can be made by “pointing out through argument…the absence of evidence to
      support plaintiff’s claim”).
             If the party moving for summary judgment meets its initial burden of
             identifying for the court the portions of the materials on file that it believes
             demonstrate the absence of any genuine issue of material fact, the
             nonmoving party may not rely on the mere allegations in the pleadings in
             order to preclude summary judgment[, but instead] must set forth, by
             affidavit or as otherwise provided in Rule 56, specific facts showing that
             there is a genuine issue for trial.
      T.W. Elec. Serv., Inc., v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.1987)
      (internal citations and quotation marks omitted).
             The opposing party must “cit[e] to particular parts of materials in the record” or
      show that the materials the moving party cited do not establish the absence of a genuine
      dispute. Fed. R. Civ. P. 56(c)(1); see also Fed. R. Civ. P. 56(c)(3) (“The court need
      consider only the cited materials, but it may consider other materials in the record.”);
      Phillips & Stevenson, RUTTER GROUP PRAC. GUIDE, FEDERAL CIV. PRO. BEFORE
      TRIAL (The Rutter Group 2020) (“Phillips & Stevenson”), ¶¶ 14:101.10-101.12, 14:102.
      In addition, under this Court’s Local Rules, where the moving party on a motion for
      summary judgment has “claimed and adequately supported” material facts, those facts “are
      admitted to exist without controversy except to the extent that such material facts are (a)
      included in the ‘Statement of Genuine Disputes’ [described in Local Rule 56-2] and (b)
      controverted by declaration or other written evidence filed in opposition to the motion.”
      See C.D. Cal. L.R. 56-3; see also Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1058 (9th
      Cir. 2009) (“The ‘party opposing summary judgment must direct [the court’s] attention to
      specific, triable facts,’ and the reviewing court is ‘not required to comb through the record
      to find some reason to deny a motion for summary judgment.’”) (quoting S. Cal. Gas Co.
      v. City of Santa Ana, 336 F.3d 885, 889 (9th Cir. 2003); Carmen v. San Francisco Unified


                                                    3
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 5 of 37 Page ID #:1559




      Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (“[W]hatever establishes a genuine issue
      of fact must both be in the district court file and set forth in the response.”).
              Factual assertions made in legal memoranda, but not supported by the evidence
      submitted, are insufficient. See S.A. Empresa De Viacao Aerea Rio Grandense (Varig
      Airlines) v. Walter Kidde & Co., 690 F.2d 1235, 1238 (9th Cir. 1980). Similarly, one’s
      own allegations in the pleadings are generally not suitable to create a genuine dispute. See
      Phillips & Stevenson, ¶ 14:185. Materials presented on summary judgment must be
      admissible under the rules of evidence. In re Sunset Bay Ass’n, 944 F.2d 1503, 1514 (9th
      Cir. 1991).
              “Only disputes over facts that might affect the outcome of the suit under the
      governing law will properly preclude the entry of summary judgment. Factual disputes
      that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc.,
      477 U.S. 242, 248 (1986). In addition, a party may not argue claims that are not present in
      the pleadings. See Phillips & Stevenson, ¶ 14:106.5.
              Generally speaking, in judging evidence at the summary judgment stage, the court
      does not make credibility determinations or weigh conflicting evidence, and views all
      evidence and draws all inferences in the light most favorable to the non-moving party. See
      T.W. Elec., 809 F.2d at 630-31 (citing Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio
      Corp., 475 U.S. 574 (1986)); Motley v. Parks, 432 F.3d 1072, 1075 n.1 (9th Cir. 2005) (en
      banc); Miranda, 429 F.3d at 860 n.1. Conclusory, speculative testimony in affidavits and
      moving papers is insufficient to raise genuine issues of fact and defeat summary judgment.
      See National Steel Corp. v. Golden Eagle Ins. Co., 121 F.3d 496, 502 (9th Cir. 1997);
      Thornhill Publ’g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir.1979); Lewis v. Philip
      Morris Inc., 355 F.3d 515, 533 (6th Cir. 2004) (“‘In order to survive a motion for summary
      judgment, the non-moving party must be able to show sufficient probative evidence [that]
      would permit a finding in [his] favor on more than mere speculation, conjecture, or
      fantasy.’”) (omitting internal quotation marks) (quoting Godfrey v. Pulitzer Publ’g Co.,
      276 F.3d 405, 412 (8th Cir. 2002)); see also Phillips & Stevenson ¶ 14:171.
              With all of these considerations in mind, the court must then determine whether “a
      reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at
      248; see also Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995)


                                                     4
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 6 of 37 Page ID #:1560




      (“The mere existence of a scintilla of evidence in support of the non-moving party’s
      position is not sufficient.”).
      III. Evidentiary Objections2
              A. Defendants’ Objections to Plaintiff’s Declaration (see Docket Nos. 138, 146-2)
              1. Sustain.
              2. Sustain.
              3. Sustain except as to his personal knowledge about his own experiences as a
                   producer in the industry.
              4. Sustain.
              5. Sustain.
              6. Sustain.
              7. Sustain.
              8. Sustain.
              9. Sustain except for his reflections that the man with whom he was dealing was
                   the actual Cortez Bryant.
              10. Sustain.
              11. Sustain.
              12. Sustain.
              13. Sustain except for Plaintiff’s statements that he was aware that producers
                   Boi1da and Vinylz had produced beat tracks for Drake.
              14. Overrule except for the quoted description from the Youtube posting.
              15. Sustain except for Plaintiff’s understanding that the Youtube posting
                   description was a solicitation to submit his work to the video uploader.
              16. Overrule.
              17. Sustain.
              18. Sustain.
              19. Overrule.
              20. Overrule. Pursuant to Fed. R. Evid. 801(d)(2)(A) and 803(20).
              21. Overrule.

      2
       The Court does not consider evidentiary objections that do not comply with its Standing Order regarding
      Summary Judgment Motions. See Docket No. 130.



                                                          5
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 7 of 37 Page ID #:1561




              22. Overrule.3
              23. Sustain.
              24. Sustain.
              25. Sustain except for Plaintiff’s statement that he is aware that Bryant is a personal
                  manager and not a creative artist, thereby establishing that he was not involved
                  in the artistic creation of the beats at issue.
              26. Sustain except for Plaintiff’s last sentence (“I have settled with the Déjà vu
                  defendants”).
              27. Sustain, pursuant to 17 U.S.C. §§ 102(a)(2) & 114(a)-(b).
              28. Sustain.
              29. Sustain.
              30. Sustain.
              31. Sustain.
              32. Sustain.
              33. Sustain.
              34. Sustain.
              35. Sustain.
              36. Sustain.
              37. Sustain. Frisby submitted no rebuttal expert report and has no musicological
                  training.
              38. Sustain except for Plaintiff’s admission that his claim relates only to the parts
                  of Defendants’ song which allegedly use the four-bar melody from Swing.
              39. Sustain. Plaintiff has no expert foundation to state that Sony’s expert “is
                  demonstrably so incorrect that it could be considered musicologically
                  incompetent.”

      3 The Sony Defendants’ Objection No. 22 is overruled for two reasons. First, it refers to “page 8,
      paragraph 18, lines 10-13.” See Docket No.146-2 at 15 of 29. However, page 8 lines 10-13 are in
      paragraph 17 and not 18. Second, Defendants cite to Peter Anderson’s Reply Declaration in Support of
      Defendants’ Motion (“Anderson Reply Decl.”), referencing “Exh. 20 (Frisby Depo.) at 68:7-71:18.”
      however none of those pages were included in that document. See Docket No. 146-1 at 10-11 of 23, Ex. 20
      − Deposition of Gary Frisby in Support of Peter Anderson (“Frisby Depo. ISO AR”). Instead, Exhibit 20
      skips from page 26 to page 76. Id. Likewise, the Frisby deposition attached to the Motion (Ex. 19) only
      includes page 68. See Docket No. 127-29, Ex. 19, Deposition of Gary Frisby in Support of the Motion
      (“Frisby Depo ISO Motion”), 29-30. Accordingly, there is insufficient evidence to justify sustaining
      Defendants’ objections to this paragraph.


                                                         6
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 8 of 37 Page ID #:1562




               40. Overrule. Though he may not provide expert testimony, he may still speak
                    based on his personal knowledge as a layperson on social media platforms
                    (twitter, Youtube, etc.) who has seen public conversations on those platforms.
               41. Sustain except for Plaintiff’s assertion that he settled his claims against the Déjà
                    Vu Defendants.
               42. Sustain, pursuant to Fed. R. Evid. 602 and Fed. R. Civ. P. 37(c)(1).
               43. Sustain.
               44. Sustain.
               B. Defendants’ Objections to James Belt’s Declaration (Docket Nos. 140, 146-2)
               45. Sustain. Belt’s declaration is stricken pursuant to the Court’s November 26
                    Order (see Docket No. 123) and FRCP 37(c)(1).
               46. Sustain.
               C. Defendants’ Objections to Brian McBrearty’s Declaration (Docket Nos. 139,
                  146-2)
               47. Overrule.4
      IV. Factual Background
               A. Defendants’ Statement of Undisputed Facts and Plaintiff’s Response

      4 The Sony Defendants object to this Court’s consideration of any portion of Plaintiff’s expert’s (i.e. Brian
      McBrearty) October 9, 2019 declaration (see Docket No. 139) because portions of the declaration conflict
      with said expert’s December 20, 2019 deposition testimony. It has been noted by the Supreme Court that a
      party cannot create a genuine issue of fact sufficient to survive a summary judgment motion simply by
      contradicting a previously sworn statement with a later-made sworn statement without explaining the
      contradiction or attempting to resolve the disparity. See, e.g. Cleveland v. Policy Management Systems
      Corp., 526 U.S. 795, 806 (1999). Here, however, there is not really a contradiction, or at least not an
      unexplained contradiction.
                While McBrearty does state in his declaration that the question of whether Déjà Vu or Exchange
      actually sampled Shawty was inconclusive, his justification does not establish a clear contradiction to his
      deposition testimony. See Docket No. 139, McBrearty Declaration in Opposition of the Motion
      (“McBrearty Decl.”), at 3-4 (“While it appears possible that [Defendants] could have both sampled four
      bars of Shawty . . . includ[ing] the [Swing] Samples, there is no proof to negate the possibility they obtained
      their sample of [Swing] from another source.”). This is not inconsistent with his clarification that, while he
      has not definitively concluded that Shawty was sampled by Defendants, he still opines that it is unlikely
      that sampling occurred. See Docket No. 127-28, McBrearty Depo. in Support of the Motion (“McBrearty
      Depo.”), Ex. 18, at 6:2-8; see also McBrearty Depo. at 7:19-8:3 (“[I]t is my opinion that it is unlikely. . .
      that [Shawty] contains elements simultaneously along with [the Swing] sample. . . And [also] unlikely . . .
      that the Exchange material is the Shawty material[,] because I don’t hear the . . . other elements in that
      ensemble.”). In short, McBrearty is simply stating that he is reluctant to provide a definite answer to an
      open question. Thus, viewing this evidence in light most favorable to Plaintiff, McBrearty’s declaration is
      not necessarily contradictory to his deposition. Nevertheless, as discussed infra, because McBrearty is
      Plaintiff’s sole expert witness on an essential issue which requires expert testimony (at least Plaintiff’s sole
      expert witness on the topic whose testimony is admissible in this litigation), even though the Court does
      consider McBrearty’s testimony, it does not salvage Plaintiff’s case.


                                                             7
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 9 of 37 Page ID #:1563




               C.D. Cal. L.R. 56-1 provides that: “A party filing a notice of motion for summary
      judgment or partial summary judgment shall lodge a proposed ‘Statement of
      Uncontroverted Facts and Conclusions of Law.’ Such proposed statement shall set forth
      the material facts as to which the moving party contends there is no genuine dispute.” C.D.
      Cal. L. R. 56-2 states that: “Any party who opposes the motion shall serve and file with the
      opposing papers a separate document containing a concise ‘Statement of Genuine
      Disputes’ setting forth all material facts as to which it is contended there exists a genuine
      dispute necessary to be litigated.” C.D. Cal. L.R. 56-3 indicates that: “In determining any
      motion for summary judgment or partial summary judgment, the Court may assume that
      the material facts as claimed and adequately supported by the moving party are admitted
      to exist without controversy except to the extent that such material facts are (a) included in
      the ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written
      evidence filed in opposition to the motion.”
               As observed in Phillips & Stevenson ¶ 14:102.2:
                  Local rules relating to separate statements have the force of law and
               summary judgment may be upheld based on a party’s failure to comply
               therewith. The modest demand that the opposing party specify the facts in
               controversy is entirely compatible with Rule 56. Judges are not obliged to
               scour the record looking for a factual dispute without assistance from the
               parties . . . Carmen v. San Francisco Unified School Dist. (9th Cir. 2001)
               237 F3d 1026, 1029 . . . .
      Local rules − which provide that uncontroverted or inadequately controverted facts in a
      statement of genuine disputes will be deemed admitted for purposes of a summary
      judgment motion – are valid. See Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir.
      2013).
               In their motion for summary judgment, the Sony Defendants set forth 166
      statements of fact with concomitant evidentiary support. See Docket No. 127-32. Plaintiff
      only submitted responses to Fact Nos. 21-22, 33, 40, 47-53, 55, 58-59, 61-66, 68-69, 75-
      77, 81, 84-87, 108, 110-12, 115-16, 118, 124-26. See Docket No. 135. Because Frisby has
      failed to proffer any response to the Sony Defendants’ Facts Nos. 1-20, 23-32, 34-39, 41-
      46, 54, 56-57, 60, 67, 70-74, 78-80, 82-83, 88-109, 113-14, 117, 119-23, and 127-166 and
      because the Court finds Defendants’ asserted facts to be adequately supported by their cited
      evidence, the Court accepts those facts as being true and uncontroverted for purposes of


                                                     8
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 10 of 37 Page ID #:1564




      the present motion.
             Additionally, even though Frisby has responded to some of the Sony Defendants’
      factual assertions, many of his responses are insufficient to create a genuine dispute of
      material fact because they: (1) are only supported by evidence for which this Court has
      sustained the Defendants’ objections in Section II(B), supra; (2) are not supported by any
      cited evidence; (3) only consist of argument; (4) do not directly respond to or contradict
      the fact actually referenced by the Defendants; and/or (5) are merely Frisby’s opinions
      which he does not have the expertise to establish. For example, in Fact No. 48 (see Docket
      No. 146-3 at 35-36 of 106), the Sony Defendants state that “Bryant was not involved in the
      creation of Exchange or Déjà Vu.” Frisby’s response initially concedes that fact but then
      goes on to contend that: Bryant “delivered the stem files of Shawty” (which Frisby provided
      to him “in trust and good faith”) “to the producers/composers of the Déjà Vu beat track”
      who used those stems in creating Déjà Vu “believing that they were entitled to do so
      because . . . [they] reasonably assum[ed] that in the usual course of business Mr. Bryant or
      his business cohorts” had obtained Frisby’s permission for the use of the Shawty beat track.
      Id. In support of his response, Plaintiff only cites to “Frisby Decl. ¶[¶] 2-6, 9-21.” Id. at
      35 of 106. However, this Court sustained the Sony Defendants’ Objections Nos. 1-13, 15,
      17-18, 23-39, and 41-46 which eliminate portions of paragraphs 2-3, 5, 6, 9-14, 16, and 18-
      21 of the Frisby Declaration. Furthermore, a majority of Plaintiff’s responses are based
      upon inadmissible hearsay and/or are without any evidentiary foundation. Finally, even if
      the Court were to ignore the lack of admissible evidence upon which Frisby’s contentions
      are based, his response does not create a material dispute of fact as to Bryant’s lack of
      involvement in the creation of the Sony Defendants’ Exchange which was released in
      October of 2015, as opposed to the production of Déjà Vu by an entirely different set of
      persons (i.e. the UMG Defendants) which was released more than a year later.
             In delineating the following factual background below, the Court only incorporates
      (unless otherwise noted) the undisputed facts as established by the consideration of the
      Sony Defendants’ Statement of Uncontroverted Facts (see Docket No. 127-32), Plaintiff’s
      Statement of Genuine Disputes (see Docket No. 135), the Response to Plaintiff’s Statement
      of Genuine Disputes (see Docket No. 146-3), and the Court’s evidentiary rulings, supra.
             B. Frisby’s 2013 Beat, Shawty, and His Sampling of Swing My Way


                                                    9
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 11 of 37 Page ID #:1565




             Plaintiff creates recorded “beats” – meaning the underlying music of a song – to
      provide to recording artists instrumentals upon which they can supply lyrics, typically by
      rapping or singing over them. See Defendants’ Response to Plaintiff’s Statement of
      Genuine Disputes (“DR”) ¶ 1, Docket No. 146-3 page 6 of 106. Plaintiff claims that, in
      2013, he created a beat titled “Shawty So Cold.” Id. ¶ 2. In producing Shawty, Frisby
      “sampled” another musical composition (i.e. Swing My Way). Id. ¶ 6. “Sampling” is
      digitally taking a portion of the actual sounds of a preexisting recording and including the
      taken “sample” in another sound recording. Id. ¶ 3. Swing My Way (“Swing”) is a 1998
      recording by the musical artists KP & Envyi that became a top-ten hit. Id. ¶ 4. Since its
      creation, Swing has been sampled in at least 25 other recordings (including the 2008 song
      Brooklyn Girls by Charles Hamilton). Id. ¶¶ 5, 94.
             Plaintiff’s sampling of Swing copied portions of both the Swing sound recording
      and its underlying musical composition. Id. ¶ 8. The Swing sound recording and musical
      composition are protected by copyrights that Plaintiff does not own. Id. ¶ 11. In
      incorporating samples from Swing, Plaintiff did not obtain the consent of the Swing
      copyright owners. Id. ¶ 12. The portions of Swing that Plaintiff sampled in Shawty are
      important parts of Swing. Id. ¶ 9.
             Shawty begins with Plaintiff’s sample of the eight-bar chorus of Swing. Id. ¶ 6.
      Shawty also includes a sample of the four-bar introduction of Swing. Id. ¶¶ 7, 20. The first
      19 seconds of Shawty use Plaintiff’s sample of eight bars of Swing’s chorus, and Plaintiff’s
      sample of Swing’s four-bar introduction then repeats throughout the rest of Shawty. Id. ¶¶
      10, 20. Plaintiff’s copyright claims in this action are based on the alleged copying of those
      parts of Shawty that use Plaintiff’s sample of the four-bar introduction of the Swing sound
      recording and musical composition (though Plaintiff characterizes his sampling as a
      transformative derivative work). Id. ¶¶ 13, 52.
             C. Sony’s Exchange (2015) and UMG/Interscope’s Déjà Vu (2016)
             On or about October 2, 2015, Sony released an album titled Trapsoul, which
      included the sound recording Exchange, as performed by recording artist Bryson Tiller.
      Id. ¶ 14. M. Hernandez, also known as “Foreign Teck,” produced the Exchange sound
      recording. Id. ¶¶ 49, 119. Exchange has a four-bar sample of Swing’s introduction, and
      that sampling was authorized by Swing’s copyright owners. Id. ¶¶ 15-16, 20.


                                                   10
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 12 of 37 Page ID #:1566




               In December 2016, UMG/Interscope released Déjà Vu, featuring the performance
      of Jermaine Cole, a recording artist known professionally as “J. Cole.” Id. ¶ 17. Déjà Vu
      also includes a sample of Swing’s four-bar introduction, which was also authorized by
      Swing’s copyright owners. Id. ¶¶ 18-19. M. Hernandez was not involved in, and did not
      contribute to, the creation of Déjà Vu, nor did he induce the creators of Déjà Vu to include
      any materials or elements in it, or have any right or ability to control the creation or
      exploitation of Déjà Vu. Id. ¶¶ 120-23.
               Shawty was not distributed to the public before the October 2015 release of the
      album containing Exchange.5
               D. Plaintiff’s Being Contacted Regarding Potential Interest in Shawty
               Karen Civil is a publicist in the music industry. Id. ¶ 23. Bryant is a personal
      manager of recording artists and a music producer. Id. ¶ 24. Plaintiff’s claim of access to
      Shawty by the Sony Defendants is based on his theory that, in 2013, he provided Shawty to
      a person representing himself to be Bryant, and the real Bryant knows or has business
      dealings with the producers involved in the creation of Déjà Vu, and that those producers
      copied portions of Shawty. Id. ¶ 46. He further contends that M. Hernandez (the producer
      of Exchange) copied portions of Déjà Vu in creating Exchange.6 Id.
               In May 2013, Plaintiff received an e-mail from someone using the e-mail address
      ymcmb.karencivil@-gmail.com and displayed as “Karen Blueprint,” identifying herself or
      himself as Karen Civil and stating that Bryant was interested in Plaintiff’s “production.”
      Id. ¶ 25. Plaintiff had never dealt with Karen Civil or Karen Blueprint before receiving
      this e-mail. Id. ¶ 26.


      5
        Plaintiff claims that “[a]lthough Shawty was not distributed to the public before October 2015,
      commencing on or about December 2, 2013, it was displayed on the YouTube channel of the OVO music
      label with a solicitation to lyric writers to submit lyrics . . . .” See DR ¶ 22. However, Plaintiff fails to
      proffer any evidence as to the access that was generated by the presence of the song on the channel (e.g.,
      was Shawty the only offering or were there hundreds or thousands more, how long was it on the channel,
      how many “hits” were there as to the Shawty posting, etc.). Plaintiff has also failed to provide any
      evidence that the Sony Defendants were aware of Shawty from its purported presence on a YouTube
      channel. The fact that an artistic work appears on some website does not establish that there was wide
      distribution of Shawty for purposes of the copyright infringement analysis. See Art Attacks Ink, LLC v.
      MGA Entm’t Inc., 581 F.3d 1138, 1144 (9th Cir. 2009).
      6
        Plaintiff fails to proffer any admissible evidence to explain how the producer of Exchange (which was
      released in October of 2015) came to copy portions of Déjà Vu which was released over a year later at the
      end of 2016.


                                                            11
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 13 of 37 Page ID #:1567




               In May 2013, the person claiming to be Civil provided Plaintiff with the telephone
      number (786) 704-6454, representing it to be Bryant’s telephone number. Id. ¶ 27. During
      that same month, Plaintiff used that telephone number and sent e-mails to an address at
      ymcmbcortezbryant@yahoo.com to communicate with a person claiming to be Bryant,
      who later told Plaintiff that he was interested in Plaintiff’s recordings. Id. ¶¶ 28-29.
      Because the e-mail address used by the person claiming to be Bryant was a yahoo.com
      address rather than a company address, Plaintiff was concerned whether the person really
      was Bryant. Id. ¶ 30.           On May 27, 2013, Plaintiff sent a copy of Shawty to the
      ymcmbcortezbryant@yahoo.com e-mail address. Id. ¶ 31.
               The person claiming to be Bryant then told Plaintiff that he wanted Plaintiff to
      attend a recording session in Florida in June 2013 with his team of recording artists. Id. ¶
      32. He also told Plaintiff that if Plaintiff sent $700, he would book Plaintiff’s flight for
      him. Id. While Plaintiff was initially concerned about whether the person he was
      communicating with was actually Bryant, Plaintiff wired him $700. Id. ¶ 33. No flight to
      Florida was ever booked for Plaintiff. Id. ¶ 34.
               On June 10, 2013, Plaintiff’s mother and business manager sent an e-mail to the
      person claiming to be Civil at the e-mail address that person had used, indicating that they
      had wired $700 but had not been told when the flight would be leaving. Id. ¶ 35. That day,
      the person claiming to be Civil replied that she: (1) would speak with Bryant, (2) would
      have the booking agent take care of it, and (3) would have the flight information e-mailed
      to them. Id. ¶ 36. Plaintiff never received any flight information and his $700 was never
      returned. Id. ¶ 37. In addition, when Plaintiff later called the telephone number he had
      previously used to speak with the person claiming to be Bryant, Plaintiff learned that the
      number was no longer in service or had been disconnected. Id. ¶ 38.
               Plaintiff filed a police report concerning theft of the $700, but the police did
      nothing. Id. ¶ 39. Plaintiff also briefly engaged a private investigator, but the investigator
      was unable to determine whether or not the individuals Plaintiff interacted with were in
      fact Civil and/or Bryant. Id. ¶ 40.7 Plaintiff’s mother/business manager contacted another


      7
        In paragraph 8 of his declaration, Plaintiff asserts that he “discontinued the engagement before the private
      investigator reported to Frisby whether or not Ms. Civil or Mr. Bryant were imposters.” Defendants in
      their statement of undisputed facts assert that “the private investigator was unable to determine whether the
      persons . . . were imposters.” See DR ¶ 40. Regardless, the parties are in agreement that the private


                                                            12
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 14 of 37 Page ID #:1568




      recording-industry figure who knew Bryant, but that individual’s staff told Plaintiff that
      the people he had dealt with in 2013 were imposters. Id. ¶ 41. Plaintiff also learned that
      someone had conned concert promoters out of money by falsely claiming to be Bryant. Id.
      ¶ 42.
               Plaintiff has never spoken directly with Civil, but after these events he
      communicated with her on social media, and she denied that she had sent the e-mails
      purported to be from her. Id. ¶ 43.
               In June 2018, Plaintiff hired a lawyer who found the real Bryant’s e-mail address
      and sent him a demand letter, along with copies of the 2013 e-mails from the person
      claiming to be Civil, and accused Bryant of receiving Shawty from Plaintiff in 2013 and
      using it to copy Shawty into other works. Id. ¶ 44. The real Bryant responded to the
      lawyer’s letter by stating that he does not know Plaintiff, that he never had the telephone
      number in question, that he cannot recall the real Civil having the e-mail address purporting
      to belong to her, and that “[i]t’s highly likely that [Plaintiff] was caught up in a case of
      fraud.” Id. ¶ 45.
               E. Plaintiff’s Allegations of Copying and Substantial Similarity
               In creating the Shawty sound recording, Plaintiff combined various sounds with the
      sample of Swing’s four-bar introduction. Id. ¶ 60. The structural, harmonic, rhythmic,
      melodic, and lyric substantial similarities between Shawty and Exchange are mainly limited
      to both songs’ use of the Swing sample – e.g., their repeating of the two-bar chord-
      progression. Id. ¶¶ 54, 71, 73, 79, 83. Exchange adds additional bass notes that change
      the chords to make them different from the Swing sample and, as a result, different from
      Shawty. Id. ¶ 72.
               Plaintiff admits that the different drum, synthesizer bass, and hi-hat sounds added
      to Swing’s four-bar introduction in both Shawty and Exchange are not substantially similar.
      Id. ¶¶ 55, 58. Additions to samples in this manner is a commonplace practice and/or
      element that predates Shawty, and their inclusion in Exchange is not musicologically
      significant. Id. ¶¶ 57, 113. Still, however, Plaintiff contends that Exchange added to its
      sample of the four-bar introduction of Swing sounds that Shawty added to its sample of the


      investigator’s efforts were inconclusive, and therefore it is undisputed that Plaintiff never confirmed
      whether the initial Ms. Civil and Mr. Bryant that he contacted were the real persons or simply imposters.


                                                          13
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 15 of 37 Page ID #:1569




      same four-bar introduction of Swing. Id. ¶ 88.
               In Shawty and Exchange, the Swing sample is sped-up (to different tempos) and
      pitched-up (to different keys), but speeding-up and/or pitching-up a sample are also
      commonplace practices that predate Shawty.8 Id. ¶¶ 56, 89, 91-93, 95-98, 100-04, 117.
      Speeding up the tempo of a sample and pitching-up a sample to a different key are also not
      musicologically significant. Id. ¶¶ 90, 99. The natural result of a combined speeding-up
      and pitching-up of a recording is a “chipmunk” effect for recorded lyrics, another
      commonplace practice that predates Shawty.9 Id. ¶¶ 105-07, 117.
      V. Discussion
               A. Plaintiff’s Direct Copyright Infringement Claim against the Sony Defendants
               To prevail on his copyright infringement claim, Plaintiff “must demonstrate ‘(1)
      ownership of a valid copyright, and (2) copying of constituent elements of the work that
      are original.’” Benay v. Warner Bros. Entm’t, Inc., 607 F.3d 620, 624 (9th Cir. 2010)
      (quoting Funky Films, Inc. v. Time Warner Entm’t Co., 462 F.3d 1072, 1076 (9th Cir. 2006)
      and Feist Pubs., Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)); see also Skidmore
      as Trustee for Randy Craig Wolfe Trust v. Led Zeppelin, 952 F.3d 1051, 1064 (9th Cir.
      2020) (en banc). As to the second element, the Ninth Circuit has recently explained:
                       The second prong of the infringement analysis contains two separate
               components: “copying” and “unlawful appropriation.” Rentmeester [v.
               Nike, Inc.], 883 F.3d [1111,] 1117 [(9th Cir. 2018)]. Although these
               requirements are too often referred to in shorthand lingo as the need to prove
               “substantial similarity,” they are distinct concepts.
                       Because independent creation is a complete defense to copyright
               infringement, a plaintiff must prove that a defendant copied the work. Feist,
               499 U.S. at 345–46. In the absence of direct evidence of copying, which is

      8
        For example, it is not disputed that both Shawty and Exchange speed up the Swing sample to a different
      tempo – Shawty from Swing’s original 70 beats per minute (“BPM”) to 93 BPM, and Exchange from 70
      BPM to 80 BPM. See DR ¶¶ 91-93. Even then, the song, Brooklyn Girls by Charles Hamilton, which pre-
      dates Shawty by five years, also sampled the four-bar introduction of Swing and speed up the sample from
      70 to 88 BPM. Id. at ¶¶ 94-96.
      9
        Plaintiff proffered the declaration of James Belt as expert testimony to support the conclusion that
      “Shawty So Cold was the foundation of Exchange and it is more than likely than not, that the stems files for
      Shawty So Cold were used to create Exchange.” See Docket No. 140 at 5 of 6. However, this Court has
      sustained the Sony Defendants’ objection to the Belt declaration, inter alia, on the ground that it was filed
      in violation of the 11/16/19 Order which precluded Plaintiff from “designat[ing] any different or additional
      musicological and/or sound recording experts and . . . submit[ing] any additional musicological and/or
      sound recording expert reports [following the previously set close of expert discovery].” See Docket No.
      123.


                                                           14
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 16 of 37 Page ID #:1570




             the case here, the plaintiff “can attempt to prove it circumstantially by
             showing that the defendant had access to the plaintiff’s work and that the
             two works share similarities probative of copying.” Rentmeester, 883 F.3d
             at 1117. This type of probative or striking similarity shows that the
             similarities between the two works are due to “copying rather than . . .
             coincidence, independent creation, or prior common source.” Bernal v.
             Paradigm Talent & Literary Agency, 788 F. Supp. 2d 1043, 1052 (C.D. Cal.
             2010) (omission in original) (quoting 4 Nimmer § 13.02[B]). A finding of
             such similarity may be based on the overlap of unprotectable as well as
             protectable elements. Rentmeester, 883 F.3d at 1117.
                     On the other hand, the hallmark of “unlawful appropriation” is that
             the works share substantial similarities. Newton v. Diamond, 388 F.3d
             1189, 1193 (9th Cir. 2004). In our circuit, we use a two-part test to
             determine whether the defendant’s work is substantially similar to the
             plaintiff’s copyrighted work. Cavalier v. Random House, Inc., 297 F.3d
             815, 822 (9th Cir. 2002). The first part, the extrinsic test, compares the
             objective similarities of specific expressive elements in the two works. Id.
             Crucially, because only substantial similarity in protectable expression may
             constitute actionable copying that results in infringement liability, “it is
             essential to distinguish between the protected and unprotected material in a
             plaintiff’s work.” Swirsky v. Carey, 376 F.3d 841, 845 (9th Cir. 2004). The
             second part, the intrinsic test, “test[s] for similarity of expression from the
             standpoint of the ordinary reasonable observer, with no expert assistance.”
             Jada Toys, Inc. v. Mattel, Inc., 518 F.3d 628, 637 (9th Cir. 2008) (quoting
             Apple Comput., Inc. v. Microsoft Corp., 35 F.3d 1435, 1442 (9th Cir.
             1994)). Both tests must be satisfied for the works to be deemed
             substantially similar. See Funky Films, Inc. v. Time Warner Entm’t Co., 462
             F.3d 1072, 1077 (9th Cir. 2006).
      Skidmore, 952 F.3d at 1064.
                     1. Ownership and Rights to Grant Permission to Use the Works
             Frisby’s first claim against the Sony Defendants is based on grounds of direct
      copyright infringement of a sound recording, in violation of the exclusive rights granted to
      copyright owners pursuant to 17 U.S.C. §§ 101 and 106. See FAC ¶¶ 93-95(d), 104. He
      specifically argues that, in copying the actual sounds affixed in the Shawty beat and laying
      lyrics over it for his song Exchange, Defendant Tiller created an unauthorized derivative
      work. Id. at ¶¶ 97, 99-100. Plaintiff alleges that Defendants have since performed
      Exchange publicly through audio transmissions and distributed copies of Exchange to the
      public. Id. at ¶¶ 101-02. Plaintiff argues that, in doing these acts, the Sony Defendants’
      knowingly and unlawfully exploited Exchange’s improper use of Shawty without Frisby’s
      consent, resulting in accumulation of massive profits, fame, and credit (to which Plaintiff


                                                   15
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 17 of 37 Page ID #:1571




      was excluded). Id. at ¶¶ 106-07.
                 Defendants, in response, argue that “Frisby cannot prove any of the three required
      elements of a copyright infringement claim,”10 and accordingly “cannot claim copyright
      protection in his unauthorized use of another’s copyrighted work.” See Motion at 1. More
      specifically, Defendants argue that “[t]here are no valid sound recording or musical
      composition copyrights in Shawty – or at least none in the allegedly copied portions of
      Shawty – because Frisby copied Swing My Way without its owners’ permission.”11 Id. at
      7. Since “[Swing] became protected by 19 U.S.C. 302(a)[12], and Frisby unlawfully copied
      [important parts of] both [Swing’s] sound recording and musical composition when he
      sampled [it] without [Swing’s owners’] permission,” Defendants reason, “he has no
      copyrights at all in Shawty.” Id. at 8; see also Defendants Statement of Uncontroverted
      Facts and Conclusions of Law (“Defendants’ Facts”), 6-8, 10-11; MELVILLE NIMMER AND
      DAVID NIMMER, 1 NIMMER ON COPYRIGHT (“NIMMER”) § 3.06.13
                 As defined in 17 U.S.C. § 101, a “derivative work” is “a work based upon one or
      more preexisting works, such as a . . . musical arrangement . . . [or] sound recording . . . .”


      10
        What exactly the Sony Defendants mean by alluding to three required elements is unclear. As noted
      supra, normally proof of copyright infringement only requires: (1) proof of ownership of a valid copyright
      and (2) unauthorized copying of protected aspects of the work. Feist Publ’ns, 499 U.S. at 361; Skidmore,
      952 F.3d at 1064. Admittedly, the second element has two components as delineated in Skidmore, 952
      F.3d at 1064.
      11
        Plaintiff has obtained a copyright registration for Shawty which creates a rebuttable presumption that the
      copyright is valid and owned by him. See 17 U.S.C. § 402(c); United Fabrics Int’l, Inc. v. C&J Wear, Inc.,
      630 F.3d 1255, 1257 (9th Cir. 2011).
      12
        The statute cited by the Sony Defendants here does not exist under United States law. For sake of
      contextual inference, the Court will presume that this section of Defendants’ brief was referencing 17
      U.S.C. § 302(a), which pertains to durations of copyrighted works created on or after January 1, 1978. 17
      U.S.C. § 302(a) states: “Copyright in a work created on or after January 1, 1978, subsists from its creation
      and . . . endures for a term consisting of the author and 70 years after the author’s death.” Whereas Swing
      My Way was released in 1997, only 24 years have passed since the release and, therefore, Swing is still
      protected under this statute.
      13
           As stated in NIMMER § 3.06:
                  If the pre-existing work that serves as the basis for a derivative or collective is itself
                  protected by copyright, then its unauthorized incorporation into a derivative or collective
                  work constitutes copyright infringement. Its incorporation into a collective work violates
                  the right of reproduction in the pre-existing work. In a derivative work, that incorporation
                  violates the right to prepare derivative works based upon the pre-existing work. [Footnotes
                  omitted.]




                                                              16
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 18 of 37 Page ID #:1572




      17 U.S.C. § 106(2) gives the owner of a copyright the exclusive right to prepare (or
      authorize the preparation of) a derivative work based upon the copyrighted work. In order
      to be a derivative work, the composition must exist in a concrete or permanent form and
      must substantially incorporate protected material from the preexisting work. See Micro
      Star v. Formgen Inc., 154 F.3d 1107, 1110 (9th Cir. 1998). Here, there can be no dispute
      that, at least as to the portion of the song involved in this case, Shawty is a derivative work
      in regards to Swing as it has “sampled” (i.e. directly copied from the sound recording as
      well as the underlying musical composition) important parts of Swing. These “important
      parts” include a sample of “Swing My Way’s four-bar introduction” and “the way he used
      [the] sample” to create the allegedly infringed portion of Shawty. See DR ¶¶ 9-10. As
      Plaintiff himself states, “[t]he Copyrighted Work and the Infringing Works are all based
      around a 4-bar pattern containing the same sample of the song ‘Swing My Way’ by K.P. &
      Envyi.” FAC ¶ 60.
              Plaintiff admits that his sampling constitutes infringement of Swing. See Frisby
      Declaration (“Frisby Decl.”) at ¶ 4, Docket No. 138 (“I am aware that the taking of a sample
      from a copyrighted sound recording and placing it in a newly-created beat track itself
      constitutes a copyright infringement . . . .”). However, he incorrectly believes that “until
      the sampled sound . . . becomes part of a commercially-released recording, the owner . . .
      has no knowledge that his work has been copied/infringed[,] and even if he did . . . [he]
      would not reasonably care because until a recording with his sample is commercially
      released, nobody has profited from the use of the sample.”).14 If an unauthorized third
      party prepares a derivative work, the copyright owner can sue for infringement. DC
      Comics v. Towle, 802 F.3d 1012, 1023 (9th Cir. 2015). A copyright owner also has the
      exclusive right to authorize others to prepare derivative works based on their copyrighted
      works. Id. (citing Lewis Galoob Toys, Inc. v. Nintendo of Am., Inc., 964 F.2d 965, 967 (9th
      Cir.1992)).
               It has been held that the creator of a derivative work is not entitled to copyright
      protection where he lacked authority to create the derivative work from the original


      14
        Pursuant to Defendants’ Request for Evidentiary Objections No. 3, all of ¶ 4 has been stricken except for
      Plaintiff’s admission that he was aware that his sampling of Shawty constituted infringement and also for
      any facts solely related to his personal knowledge – based on his own experiences as a producer in the
      industry − which are not expert testimony.


                                                          17
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 19 of 37 Page ID #:1573




      copyrighted opus. See Gracen v. Bradford Exchange, 698 F.2d 300, 302 (7th Cir. 1983)
      (stating that the creator of a derivative work is not entitled to copyright protection where
      she lacked authority to create a derivative work); Pamfiloff v. Giant Records, Inc., 794 F.
      Supp. 933, 938 (N.D. Cal. 1992). As noted in NIMMER § 3.06: “Section 103(a) provides
      that copyright in a derivative . . . work ‘does not extend to any part of the work in which
      such [pre-existing] material has been used unlawfully.’ By reason of this provision, only
      the portion of a derivative or collective work that employs the pre-existing work would be
      denied copyright. [Footnotes omitted.]” Plaintiff herein never received permission from
      the holders of the copyright in Swing to sample significant portions of it for use in Shawty.
      Accordingly, Shawty has unlawfully used Swing and thereby violated 17 U.S.C. § 103(a),
      which thereafter bars Plaintiff from suing anyone for infringement of those parts of Shawty
      which were taken from Swing. See 17 U.S.C. § 103(a) (“The subject matter of copyright .
      . . includes compilations and derivative works, but protection for a work employing
      preexisting material in which copyright subsists does not extend to any part of the work in
      which such material has been used unlawfully.”).
             Plaintiff counters that “his copyright ownership in the Shawty beat track is a lawful
      derivative work based upon a pre-existing copyright in . . . Swing.” See Opposition at 4.
      There are three theories that Plaintiff uses to support his stance on ownership. First, he
      argues that “[h]is use of the underlying work in his beat track constitutes fair use as it is a
      transformative use of the underlying work to create his derivative work; and there is a
      genuine dispute as to whether Frisby’s beat track constitutes a fair use transformative
      work.” Id. at 3. Second, Plaintiff contends that the Sony Defendants are estopped from
      asserting their Section 103(a) theory because Bryant “defrauded Frisby into transmitting”
      Shawty using false representations “that Drake was interested in creating a joint work . . .
      with Frisby,” and that “the downstream collaborator (Drake) . . . would fulfill the
      responsibility of obtaining the necessary permission from the [underlying work’s] owner”
      to do so. Id.      Third, Plaintiff argues that because the Sony Defendants’ obtained
      permission from Swing’s owner and because it is the custom in the hip-hop music business
      to have downstream collaborators (here, the Sony Defendants) obtain such permission,
      “Frisby is therefore entitled under the circumstances to rely on the permission obtained by
      the infringers of his beat track” to establish that he obtained permission too. Id. at 7. The


                                                    18
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 20 of 37 Page ID #:1574




      Court will address these three arguments separately below.15
                                 a) Plaintiff’s Fair Use Argument
               Fair use is a mixed question of law and fact. SOFA Entm’t, Inc. v. Dodget
      Productions, Inc., 709 F.3d 1273, 1277 (9th Cir. 2013). A court may appropriately decide
      a fair use issue on a summary judgment motion only when the material facts are not in
      dispute. Mattel, Inc. v. Walking Mountain Productions, 353 F.3d 792, 800 (9th Cir. 2003).
      Normally, it is the defendant who bears the burden of proving fair use because it is an
      affirmative defense to an infringement claim. See Henley v. DeVore, 733 F. Supp. 2d 1144,
      1151 (C.D. Cal. 2010). But here, Plaintiff is the party raising the issue in order to overcome
      the Sony Defendants’ argument as to the invalidity/unenforceability of his Shawty
      copyright. Thus, the Court would find that Plaintiff bears the burden of proof in this regard.
               The Ninth Circuit has recently considered and extensively written on the subject of
      fair use. See Dr. Seuss Enters., L.P. v. ComicMix LLC, 983 F.3d 443 (9th Cir. 2020).
      Because this Court finds that decision aptly summarizes the law in this Circuit, it will
      simply quote applicable portions rather than reinventing the wheel. As stated in Dr. Seuss
      Enters.:
                       The factors that determine fair use . . . are reflected in § 107 of the
               Copyright Act of 1976 as the following four non-exclusive factors:
                     (1) the purpose and character of the use, including whether such
                  use is of a commercial nature or is for nonprofit educational purposes;
                     (2) the nature of the copyrighted work;
                     (3) the amount and substantiality of the portion used in relation to
                  the copyrighted work as a whole; and
                     (4) the effect of the use upon the potential market for or value of
                  the copyrighted work.
               * * * *
               All four factors are “to be explored, and the results weighed together, in
               light of the purposes of copyright.” Campbell [v. Acuff-Rose Music, Inc.],
               510 U.S. [569,] 578 [(1994)]. The Supreme Court teaches that we should
               eschew “bright-line rules” and “categories of presumptively fair use,” and
               instead engage in a “case-by-case analysis.” Id. at 577, 584. As we have
               observed, fair use analysis can be elusive to the point of “approaching ‘the
               metaphysics of the law, where the distinctions are . . . very subtle and
               refined, and, sometimes, almost evanescent.’” Monge v. Maya Mags., Inc.,

      15
        Plaintiff actually makes a fourth argument, which will also be addressed below, that there were parts of
      Shawty (that were directly copied by the Sony Defendants in making Exchange) which were not lifted by
      Plaintiff either directly or indirectly from Swing and which are entitled to copyright protection.


                                                           19
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 21 of 37 Page ID #:1575




               688 F.3d 1164, 1171 (9th Cir. 2012) . . . .
               * * * *
                       The first statutory factor examines “the purpose and character of the
               use, including whether such use is of a commercial nature or is for nonprofit
               educational purposes.” 17 U.S.C. § 107(1). This factor has taken on a
               heightened significance because it influences the lens through which we
               consider two other fair use factors. The third factor − the amount and
               substantiality of use – “will harken back" to the first factor. See Campbell,
               510 U.S. at 586. And the fourth factor, relating to market harm, is
               influenced by whether the commercial use was transformative. See Monge,
               688 F.3d at 1181.
                       Although a commercial use is no longer considered presumptively
               unfair, the nature of the work remains “one element of the first factor
               enquiry.” Campbell, 510 U.S. at 584-85. As explained below, Boldly is not
               transformative, and its indisputably commercial use of Go! counsels against
               fair use. See [Dr. Seuss Enters. v.] Penguin Books, 109 F.3d [1394,] 1401
               [(9th Cir. 1997)](commerciality “further cuts against the fair use defense”
               when there is “no effort to create a transformative work”).
                       The term “transformative” does not appear in § 107, yet it permeates
               copyright analysis because in Campbell, the Court interpreted the “central
               purpose” of the first-factor inquiry as determining “whether and to what
               extent the new work is ‘transformative.’” Campbell, 510 U.S. at 579.
               Transformative use of the original work can tip the first factor in favor of
               fair use.
                       A transformative work “adds something new, with a further purpose
               or different character, altering the first with new expression, meaning, or
               message.” Id. On the other hand, a work that “merely supersedes the
               objects of the original creation” is not transformative. Id. (quotation marks
               omitted). While the analysis of the first fair use factor “may be guided by
               the examples given in the preamble to § 107,” i.e., criticism, comment, news
               reporting, teaching, scholarship, and research, id. at 578-79, not even these
               works compel “a per se finding of fair use,” Monge, 688 F.3d at 1173.
      983 F.3d at 451-52.
               Here, Plaintiff cites a Second Circuit case to justify the assertion that, “[i]n the
      context of the instance case, evaluating the four statutory considerations [to determine]
      whether [Plaintiff’s utilization of the Swing] sample [in] Shawty constitutes a
      transformative use is a genuine dispute of material fact[,] to be determined by the jury.”
      See Opposition at 9 (citing Cariou v. Prince, 714 F.3d 694 (2d Cir. 2013)).16 However,

      16
         To the extent that Plaintiff is attempting to proffer the Cariou decision as a basis for arguing that
      transformative use is an issue always to be decided by a jury, that contention would be rejected as the Ninth
      Circuit in Dr. Seuss Enters. reversed the district court’s denial of summary judgment to the plaintiff on the
      issue of fair use. See Dr. Seuss Enters, 983 F.3d at 461; see also TCA TV Corp. v. McCollum, 839 F.3d


                                                           20
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 22 of 37 Page ID #:1576




      aside from the nearly three and a half page excerpt from that case17 (see Opposition at 9-
      12), and two other conclusory references to the transformative manner that producers
      typically “sample” other songs for their own endeavors, Plaintiff does not articulate how
      Shawty satisfies the fair use criteria. Id. at 5 (“It is a common practice in the creation of
      hip-hop beat tracks for the producer . . . to include within [the producer’s song] a ‘sample’
      . . . owned by third party and then present the sampled sound recording in an original,
      transformative manner . . . to create original material that will give the creator of the new
      beat track . . . ownership of a valid copyright in the derivative work,”); see also id. at 6
      (“[Plaintiff’s] use of the underlying work in his beat track . . . is a transformative use of the
      underlying work and therefore he did not need permission of the copyright owner . . . to
      create his derivative work; and there is a genuine dispute of fact as to whether Frisby’s beat
      track constitutes a fair use transformative work.”).
                 Initially, it is observed that Plaintiff’s utilization of Swing was not for purposes of
      “criticism, comment, news reporting, teaching . . . , scholarship or research,” which would
      place it potentially within the category of fair use as provided in 17 U.S.C. § 107. Turning
      to the four factors delineated in Section 107 for determining whether, in the particular case,
      the copying work falls within the protection of the fair use doctrine, the Court finds that
      Plaintiff’s argument fails with regard to those factors.                    First, Plaintiff’s use of the
      copyrighted portions of Swing was indisputably for a commercial purpose.18 As he himself


      168, 178 (2d Cir. 2016) (“Courts most frequently address a proffered fair use defense at summary
      judgment.”).
      17
         The Cariou decision has been characterized by the Second Circuit itself as “the high-water mark of our
      court’s recognition of transformative works [and] it has drawn some criticism. See Kienitz v. Sconnie
      Nation LLC, 766 F.3d 756, 758 (7th Cir. 2014) . . . ; see also Nimmer § 13.05[B][6], at 13.224.20 (stating
      with respect to Cariou: “It would seem that the pendulum has swung too far in the direction of recognizing
      any alteration as transformative, such that this doctrine now threatens to swallow fair use. It is respectfully
      submitted that a correction is needed in the law.”).
      18
           As observed in Harper & Row Publrs. v. Nation Enters.:
                           The fact that a publication was commercial as opposed to nonprofit is a separate
                 factor that tends to weigh against a finding of fair use. “[E]very commercial use of
                 copyrighted material is presumptively an unfair exploitation of the monopoly privilege that
                 belongs to the owner of the copyright.” Sony Corp. of America v. Universal City Studios,
                 Inc., 464 U.S. [417] at 451 [(1984)]. In arguing that the purpose of news reporting is not
                 purely commercial, The Nation misses the point entirely. The crux of the profit/nonprofit
                 distinction is not whether the sole motive of the use is monetary gain but whether the user
                 stands to profit from exploitation of the copyrighted material without paying the customary
                 price.


                                                             21
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 23 of 37 Page ID #:1577




      admits, following the creation of Shawty (which sampled Swing), he offered “a standard
      one-year license” for the Shawty “beat.” See FAC ¶ 31. However, as noted in Dr. Seuss
      Enters., even if the purpose of the infringing work is commercial, the extent to which that
      work is “transformative” comes into play. See 983 F.3d at 451-52. As stated by the
      Supreme Court in Campbell:
              The central purpose of this investigation is to see . . . whether the new work
              merely “supersede[s] the objects” of the original creation . . . (“supplanting”
              the original), or instead adds something new, with a further purpose or
              different character, altering the first with new expression, meaning, or
              message; it asks, in other words, whether and to what extent the new work
              is “transformative” . . . . Although such transformative use is not absolutely
              necessary for a finding of fair use, . . . the goal of copyright, to promote
              science and the arts, is generally furthered by the creation of transformative
              works. Such works thus lie at the heart of the fair use doctrine’s guarantee
              of breathing space within the confines of copyright, . . . and the more
              transformative the new work, the less will be the significance of other
              factors, like commercialism, that may weigh against a finding of fair use.
      See 510 U.S. at 579. The issue as to whether Plaintiff’s Shawty is transformative is
      discussed, infra.
              In regards to the second factor (i.e. the nature of the copyrighted work), as explained
      in NIMMER § 13.05[A][2][a], the focus is on the degree of originality of the opus.
      NIMMER states:
                     Under this factor, the more creative a work, the more protection it
              should be accorded from copying; correlatively, the more informational or
              functional the plaintiff’s work, the broader should be the scope of the fair
              use defense. “This factor calls for recognition that some works are closer
              to the core of intended copyright protection than others, with the
              consequence that fair use is more difficult to establish when the former
              works are copied.” [Footnotes omitted.]
      Id., quoting Campbell, 510 U.S. at 586. As recognized in NIMMER, “a creative song
      measures high under this second factor.” Id. That would certainly be true in the present
      case given not only due to the features of Swing itself but the fact that a large number of
      other artists have recognized the song’s unique/original elements and have chosen to
      sample it. Thus, the second factor also counsels against finding fair use by Plaintiff.
              The third factor considers the amount and substantiality of what was taken from the


      471 U.S. 539, 562 (1985).


                                                    22
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 24 of 37 Page ID #:1578




      copyrighted work, i.e. quantitative and qualitative aspects. Of the two, the latter is more
      significant as it has been held that copying a relatively small portion of the composition
      could still bar the application of fair use if the part taken was particularly expressive or
      essential to the copyrighted work. For example, in Harper & Row, Publrs. v. Nation
      Enters., 471 U.S. 539 (1985), the Supreme Court found that the four factors were not
      satisfied where the defendant magazine had acquired a pre-publication copy of a former
      president’s memoirs and rushed into print an article consisting of quotes, paraphrases, and
      facts drawn from the manuscript. Id. at 569. Even though the article only copied 300
      words from the 200,000-word manuscript, the Court found that the quoted portion was
      “essentially the heart of the book” and “among the most powerful passages” in it. Id. at
      564-65. In finding the third factor against the defendant, the Court cited to Roy Exp. Co.
      Establishment v. Columbia Broadcasting System, Inc., 503 F. Supp. 1137, 1145 (S.D.N.Y.
      1980), aff’d 672 F.2d 1095 (2d Cir. 1982), where the taking of 55 seconds from an hour
      and 29 minute film was deemed quantitatively substantial. See 471 U.S. at 565. There is
      no dispute that the portions of Swing sampled in Shawty are important parts of Swing. See
      DR ¶ 9.    The sampling of Swing by the Plaintiff, the Sony Defendants, the UMG
      Defendants, Charles Hamilton and others have all focused on the same portions of Swing.
      Further, there is also no dispute that the sampled portions of Swing are essential to Shawty
      since the first 19 seconds of Shawty employ Plaintiff’s sample of eight bars of the Swing
      chorus and his sample of Swing’s four-bar introduction then repeats throughout the rest of
      Shawty. See DR ¶ 10.
             The fourth factor relating to market harm also goes against finding fair use herein.
      As observed in NIMMER § 13.05[A][4]: “this factor . . . call[s] for the striking of a balance
      ‘between the benefit the public will derive if the use is permitted and the personal gain the
      copyright owner will receive if the use is denied. The less adverse effect that an alleged
      infringing use has on the copyright owner’s expectation of gain, the less public benefit need
      be shown to justify the use.’ [quoting MCA, Inc. v. Wilson, 677 F.2d 180, 183 (2d Cir.
      1981)].” “The fourth factor looks to adverse impact only by reason of usurpation of the
      demand for plaintiff’s work through defendant’s copying of protectible expression from
      such work.” Id.; see also Fisher v. Dees, 794 F.2d 432, 437-38 (9th Cir. 1986) (considering
      whether the infringing work will usurp or supplant the demand for the original). As stated


                                                   23
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 25 of 37 Page ID #:1579




      in Harper & Row, 471 U.S. at 566-67:
              This last factor is undoubtedly the single most important element of fair use.
              See 3 Nimmer § 13.05[A], at 13-76, and cases cited therein. “Fair use, when
              properly applied, is limited to copying by others which does not materially
              impair the marketability of the work which is copied.” 1 Nimmer § 1.10[D],
              at 1-87.
              In the present situation, there are at least two areas where the economic interests of
      the Swing copyright owners are adversely affected.19 First, because Swing and Shawty are
      both within similar musical genres (i.e. hip-hop and rap), they are competitors in the
      marketplace. When Shawty copies important parts of Swing, it is to be expected that the
      latter’s sales and value will be diminished because the copy supersedes the objects of the
      original creation thereby supplanting the original. Second, as noted by the Supreme Court
      in a case involving the hip-hop/rap music genres, “[t]he enquiry ‘must take account not
      only of harm to the original but also of harm to the market for derivative works.’”
      Campbell, 510 U.S. at 590 (quoting Harper & Row, 471 U.S. at 568). There is apparently
      a flourishing market for derivative works of Swing in the hip-hop/rap genres (it has been
      sampled in at least 25 other recordings).20 If this Court were to find Plaintiff’s sampling
      of Swing to constitute fair use herein, that ruling would destroy the market for derivative
      works based on Swing. Not only would no one thereafter bother to pay the Swing copyright
      holders any licensing fees for sampling the important portions of the song; but, if the
      unauthorized sampler is held to have a valid copyright in the new song, he or she could sue


      19
        As noted by the Supreme Court, the fair use “proponent would have difficulty carrying the burden of
      demonstrating fair use without favorable evidence about relevant markets.” See Campbell, 510 U.S. at 590.
      Here, Plaintiff presented no evidence as to this factor, which virtually prevents him from succeeding to
      establish fair use in this case. Id. n. 21.
      20
        As noted in Bridgeport Music, Inc. v. Dimension Films, 410 F.3d 792 (6th Cir. 2005), the market for
      derivative works by means of sampling had grown so popular that:
                As a result of actual, as well as threatened, litigation in the area of digital sampling
                infringement, several developments have occurred. Sampling clearinghouses serve as
                one recent outgrowth. These companies are similar to publisher clearinghouses in that
                they are authorized by member copyright owners to clear samples for use on albums
                according to an agreed upon fee structure. In addition, record companies and most music
                publishers have instituted certain licensing policies as more and more artists routinely
                seek clearance for their samples with the hope of avoiding litigation.
      Id. at 804, n.19 (quoting A. Dean Johnson, Music Copyrights: The Need for an Appropriate Fair Use
      Analysis in Digital Sampling Infringement Suits, 21 Fla. St. U. L. Rev. 135, 163 (1993) (footnote
      omitted)).



                                                         24
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 26 of 37 Page ID #:1580




      other persons who later did pay the Swing copyright holders a licensing fee – like the
      Plaintiff has done in this lawsuit as to two separate groups of defendants. Thus, finding
      fair use in this case would have an extremely adverse effect on the potential market for and
      value of Swing.
              Turning to the underlying issue of whether Plaintiff’s incorporation of Swing in
      Shawty was transformative, the Court finds that it is not. “The term ‘transformative’ does
      not appear in § 107, yet it permeates copyright/fair use analysis because in Campbell, the
      Court interpreted the ‘central purpose’ of the first-factor inquiry as determining ‘whether
      and to what extent the new work is ‘transformative.’”21 Dr. Seuss Enters., 983 F.3d at 452
      (quoting Campbell, 510 U.S. at 579). “A transformative work ‘adds something new, with
      a further purpose or different character, altering the first with new expression, meaning, or
      message.’” Id. A new work is not transformative if it merely “supersedes the objects of
      the original creation.” Campbell, 510 U.S. at 579.
              In the present case, Plaintiff digitally took the actual sounds (and, in turn, the
      underlying musical composition) from the Swing recording − its eight-bar chorus is used
      in the first 19 seconds of Shawty, and its four-bar introduction is repeated throughout the
      rest of Shawty. Plaintiff then manipulated the sampling by speeding up both the tempo and
      pitch which is a “commonplace” practice in the hip-hop/rap genres. He also added drums,
      synthesizer base (“synth base”), hi-hat and other sounds, which is also a commonplace
      practice. Plaintiff’s modifications of and additions to the Swing sampling do not appear to
      be particularly novel or unique. Indeed, five years before Shawty, Charles Hamilton
      released Brooklyn Girls which sampled the four-bar introduction from Swing; and he also

      21
         The idea that a “transformative” purpose could support fair use was put forth by Judge Pierre Leval, in
      his seminal article: Toward a Fair Use Standard, 103 Harv. L. Rev. 1105, 1111 (1990). See TCA TV Corp.
      v. McCollum, 839 F.3d 168, 179 n.9 (2d Cir. 2016). Judge Leval’s delineation of the scope of the fair use
      doctrine was substantially relied upon by the Supreme Court in Campbell, see 510 U.S. at 576 et passim.
      As stated by Judge Leval:
               [T]he question of justification turns primarily on whether, and to what extent, the
               challenged use is transformative. The use must be productive and must employ the quoted
               matter in a different manner or for a different purpose from the original. A quotation of
               copyrighted material that merely repackages or republishes the original is unlikely to pass
               the test . . . . If, on the other hand, the secondary use adds value to the original − if the
               quoted matter is used as raw material, transformed in the creation of new information, new
               aesthetics, new insights and understandings − this is the very type of activity that the fair
               use doctrine intends to protect for the enrichment of society.
      103 Harv. L. Rev. at 1111.



                                                          25
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 27 of 37 Page ID #:1581




      sped up the sample from 70 beats per minute (“bpm”) to 88 and made further modifications.
               The Court agrees with the Sony Defendants that Plaintiff has failed to establish that
      Shawty is a transformative work or a fair use of Swing. Plaintiff provides no justification
      to show how Shawty is a transformative work within the meaning of fair use doctrine.
      Shawty does not use the sampled portions of Swing in a different manner or for a different
      purpose than what was done in the original creation. He supplies no new information,
      aesthetics, insights or understandings. He does no more than someone who performs an
      interpretation of a song, although here Plaintiff not only copies from the musical
      composition but also the actual sound recording as well.22                 Because Plaintiff is merely
      “repackaging” and “republishing” the original work with commonplace modifications,
      Shawty cannot be held to be transformative as to Swing.
               Defendants are thereby correct that Plaintiff’s use of Shawty, without Swing’s
      copyright owner’s permission, constitutes an unlawful use of Swing. While fair use does
      serve as an affirmative defense to infringement, Plaintiff is not intending to use the doctrine
      for that purpose. Instead, Plaintiff intends to use fair use “as a ‘sword’ in order to vest
      copyright in an unauthorized derivative work, or at least to vest copyright in more of the
      work than that to which he would otherwise be entitled.” See Sobhani v. @radical.media,
      Inc., 257 F. Supp. 2d 1234, 1238-39 (C.D. Cal. 2003). This case is analogous to Sobhani
      because, like the Sobhani plaintiff, here Frisby is invoking fair use as an offensive strategy


      22
        In taking this position, the Court does not deny that there can be a great deal of artistry involved in one
      person’s interpretation of another’s copyrighted music. For example, Miles Davis’s rendition of My Funny
      Valentine (Richard Rodgers, Lorenz Hart) and Jimi Hendrix’s version of All Along the Watchtower (Bob
      Dylan) are undeniably highpoints of art and originality which are separate from the underlying
      compositions. However, they are not examples of fair use of the underlying musical compositions for
      copyright purposes. Both Davis and Hendrix are exploiting the copyrighted material consistent with
      objects of the original creation. In that regard, they cannot do so “without paying the customary price.”
      Harper & Row, 471 U.S. at 562.
               The example of the Hendrix version of All Along the Watchtower is instructive. There can be no
      doubt that Hendrix’s electrification of Dylan’s sparse rendition of the song uniquely changed it. As Dylan
      himself observed: “[H]e could find things inside a song and vigorously develop them. He found things that
      other people wouldn’t think of finding in there. He probably improved upon it by the spaces he was using.”
      See A Midnight Chat with Bob Dylan, Interview with John Dolen, Fort Lauderdale Sun Sentinel (Sept. 29,
      1995), https://www.interferenza.net/bcs/interw/florida htm. Indeed, not only has Hendrix’s version become
      more popular than Dylan’s, but more recording artists (including Dylan himself) − when performing the
      song in public − play Hendrix’s rendition rather than Dylan’s. See The Long, Enduring History of “All
      Along the Watchtower” Corey Irwin (Feb. 2, 2018), https://ultimateclassicrock.com/all-along-the-
      watchtower-song-history/; https://en.wikipedia.org/wiki/All Along the Watchtower. Thus, to a
      substantial extent, the Hendrix version of the song has supplanted Dylan’s original.



                                                           26
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 28 of 37 Page ID #:1582




      against Defendants and yet “does not cite any cases supporting this novel application of
      Section 107,” even though “it is relatively clear that Congress did not contemplate such.”
      Id. Further, like in Sobhani, where that plaintiff’s initial filings did not deny that his work
      was an unauthorized derivative work until the hearing, Plaintiff did not disclose his fair use
      argument until later (i.e. in the Opposition but not his FAC). Id. at 1238. The court
      ultimately held that the pertinent question, in that case, was whether the works were
      unauthorized and, if so, “whether Plaintiff is entitled to copyright protection in the new
      elements of his works.” Id. at 1238-39. The answer to this question, however, is largely
      silent in Plaintiff’s filings, particularly after Plaintiff’s attempted expert testimony about
      the allegedly protectable elements of Shawty (independent of the Swing sample) are
      removed from the equation, pursuant to Defendants’ sustained evidentiary objections to
      Frisby’s declaration. See Docket No. 146-2. Accordingly, McBrearty is the only other
      permissible expert testimony that Plaintiff can offer which complies with the Court’s
      November 26 order. See Docket No. 123. However, not only was McBrearty hesitant to
      conclude that Shawty has protected elements other than the Swing sample, but he also stated
      that “it is unlikely . . . [that] Shawty contains elements simultaneously along with [the]
      sample.” See McBrearty Depo. 7:19-24.
             Accordingly, Plaintiff’s fair use argument fails for purposes of the present motion
      for summary judgment.
                             b) Plaintiff’s Contention re the Sony Defendants’ Copying of
                                Elements of Shawty Aside from the Initial Swing Sample
             Plaintiff also claims that he supplemented his sampling of Swing with
      “transformative compositional structures” (e.g., by altering its speed and timbre) and by
      adding new background instrumentation and sounds. See DR ¶ 52. Plaintiff argues that
      those elements were subject to his copyright and that the Sony Defendants violated that
      copyright by directly incorporating some or all of those elements into Exchange. Id.
             To establish actionable copying, a plaintiff must demonstrate either (1) that the two
      works are “strikingly similar” or (2) that the two works at issue are “substantially similar”
      and that the defendant had access to the plaintiff’s subject piece. Malibu Textiles, Inc. v.
      Label Lane Int’l, Inc., 922 F.3d 946, 952 (9th Cir. 2019). Striking similarity is a higher




                                                    27
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 29 of 37 Page ID #:1583




      standard than substantial similarity.23 Kevin Barry Fine Art Assocs. v. Ken Gangbar
      Studio, Inc., 391 F. Supp. 3d 959, 968 (N.D. Cal. 2019).
                  Plaintiff’s contention rests primarily on his own statements in his declaration. See
      Docket No. 138. The declaration includes no admissible evidence that, in fact, any Sony
      Defendant actually took portions of Shawty that were not originally from the Swing sound
      recording and placed them into Exchange.24 Rather, Plaintiff relies on his own opinions
      that such misfeasance occurred, based on his examination of the songs. However, Plaintiff
      is not an expert, as he himself admits,25 and hence is not qualified to provide expert
      testimony on those matters. As noted in NIMMER § 13.02[B], “expert testimony may be
      necessary to establish striking similarity in ‘technical’ areas, such as music . . . .” See also
      Krisko v. Marvel Entm’t, LLC, 473 F. Supp. 3d 288, 305 (S.D.N.Y. 2020). This Court
      would find that expert testimony is required here because all of the songs at issue (i.e.
      Shawty, Déjà Vu, Exchange, and even Brooklyn Girls) were based on Swing and utilized
      common practices in the hip-hop/rap genres in regards to changing speeds and timbres plus
      adding instrumentations, etc. Therefore, to separate what constitutes portions of Swing
      from the other elements in the songs (plus determining if the newly created material is
      significant for purposes of the copyright analysis) requires the services of an expert in


      23
           As stated in Briggs v. Blomkamp, 70 F. Supp. 3d 1155, 1167 (N.D. Cal. 2014):
                  Striking similarity is a high bar. “At base, ‘striking similarity’ simply means that, in human
                  experience, it is virtually impossible that the two works could have been independently
                  created.” 4 Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 13.02[B]
                  (2005), quoted in Stewart v. Wachowski, 574 F. Supp. 2d 1074, 1103 (C.D. Cal. 2005); see
                  also Bernal v. Paradigm Talent and Literary Agency, 788 F. Supp. 2d 1043, 1052 (C.D.
                  Cal. 2010).
      24
        M. Hernandez (the producer of Exchange), submitted a declaration stating that, prior to Frisby’s assertion
      of a claim with respect to Exchange, Hernandez had never heard of either Frisby or his Shawty recording.
      See Docket No. 127-2 at 2 of 3. Plaintiff has not proffered any admissible evidence that M. Hernandez had
      access to Shawty on or before he created Exchange. While Plaintiff asserts that the producers of Déjà Vu
      did possess the stems for Shawty, he merely proffers either rank hearsay and/or pure speculation that M.
      Hernandez incorporated parts of Déjà Vu into Exchange. In its rulings on Defendants’ evidentiary
      objections while the Court did not sustain the objections as to Plaintiff’s discussions with other persons
      regarding the purported infringement of his copyrights, as related to the Sony Defendants. But those
      discussions provided no admissible evidence that any Sony Defendant had actual access to Shawty either
      before or during the creation of Exchange.
      25
        In his deposition, Plaintiff admits he is not a musicologist or a member of any professional musicological
      society. See 12/27/2019 Deposition of Gary Frisby attached as Exhibit 20 to Reply Declaration of Peter
      Anderson, Docket No. 146-1 at 8 of 23. Plaintiff also testified that, while he taught himself to play the
      keyboard and drums, he cannot read or write sheet music. Id. at 9-10 of 23.


                                                               28
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 30 of 37 Page ID #:1584




      musicology.
              The only expert that Plaintiff has properly proffered in this case fails to establish
      the proposition that Plaintiff asserts herein. Brian McBrearty is a musicologist who
      provided a five-page preliminary analysis of the songs involved in this lawsuit. See Docket
      No. 139. In his report, McBrearty stated:
              The foremost of the similarities among these three songs is that they all
              make considerable use of a four-bar sample from a recording of Swing My
              Way, credited on iTunes to Mixto and featuring K. P. & Envyi, released in
              1998.
              My first analysis was to try to ascertain whether Shawty So Cold might have
              been sampled for the productions of Deja Vu or Exchange. This was
              inconclusive. While it appears possible that the producers of either Deja Vu
              and Exchange could both have sampled four bars of Shawty So Cold that
              included the Swing My Way samples, I found nothing that would negate the
              possibility they obtained their sample of Swing My Way from another
              source.
              ****
              It is possible that the audio material from Shawty So Cold was employed in
              the production of both Deja Vu and Exchange. I found nothing that
              conclusively negates that possibility but nor did I find evidence that
              specifically confirms the fact.
      Id. Further, in his deposition, McBrearty was equally unhelpful for Plaintiff, testifying
      that:
              Q. And is it correct that you’re unable to determine whether Exchange
              samples actual sounds in the Shawty So Cold recording?
              A. Ultimately, yes.
              ****
              Q. Did you come to any opinion as to whether the Déjà Vu sound recording
              samples Shawty So Cold?
              A. Yes.
              Q. What’s your opinion?
              A. My opinion is that it is unlikely.
              ****
              Q. [A]s to whether Exchange samples the sound − the Shawty So Cold
              sound recording?
              A. Whether Exchange samples the Shawty So Cold sound recording? I did
              not find evidence that it necessarily had.
              Q. Did you find any evidence that it had not?
              A. I did.
              Q. What evidence did you find?
              A. The evidence that I found, I characterized it as unlikely, it is my opinion
              that it is unlikely, and the evidence for that is that the − the Shawty So Cold


                                                    29
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 31 of 37 Page ID #:1585




             ensemble, the production, I’ll try to use consistent terminology, Shawty So
             Cold production contains elements simultaneously along with that sample.
             And so it is unlikely, in my opinion, that the Exchange material is the
             Shawty So Cold material, because I don’t hear the − the other elements in
             that ensemble.
      See December 20, 2019 Deposition of Brian McBrearty, Docket No. 127-28 at 4-8 of 32.
      Clearly, McBrearty provides no expert opinion to support the contention that Exchange
      includes any material from Shawty, except for those elements which were taken directly
      from Swing. As stated in Vargas v. Transeau, 514 F. Supp. 2d 439, 445 (S.D.N.Y. 2007),
      “[t]he testimony of an expert who equivocates on the level of similarity between two works
      need not be credited by the Court in resolving a motion for summary judgment.”
             On the other hand, the Sony Defendants supplied unequivocal and convincing
      expert opinions establishing that Exchange does not include any copyrighted elements from
      Shawty. They initially presented a 56-page report from Lawrence Ferrara, “Director
      Emeritus of all studies (B.M. through Ph.D.) in Music and the Performing Arts in New
      York University’s Steinhardt School, and Professor of Music.” See Docket No. 127-5.
      Ferrara states:
             On the basis of my musicological analysis, . . . it is my professional opinion
             that while SHAWTY and EXCHANGE both incorporate a digital sound
             recording sample from KP & Envyi’s 1998 “Swing My Way”, there are no
             sound recording elements from . . . SHAWTY present in EXCHANGE,
             other than the KP & Envyi sound recording sample. Further, I found that
             SHAWTY and EXCHANGE do not share any compositional elements
             outside of the composition embodied in the sound recording sample from
             KP & Envyi’s “Swing My Way”. Outside of the use of the opening bars of
             KP & Envyi’s “Swing My Way”, there are no musicologically significant
             musical similarities shared by SHAWTY and EXCHANGE. Moreover,
             there are significant differences between SHAWTY and EXCHANGE in
             their entireties. From a musicological perspective, the similarity between
             these two works is the idea of using a sound recording sample of the opening
             4 bars of KP & Envyi’s “Swing My Way”. Indeed, KP & Envyi’s 1998
             “Swing My Way” was well known (it reached #6 on the Billboard Hot 100
             for the weekend ending March 14, 1998) and was available prior to the
             creation of SHAWTY and EXCHANGE. “Brooklyn Girls” recorded by
             Charles Hamilton and released as a single in 2008 (5 years prior to the
             alleged creation of Plaintiff’s SHAWTY) also includes a sample of the
             opening 4 bars of KP & Envyi’s “Swing My Way”. As a result, when
             viewed in the context of insignificant musical similarities outside of the use
             of the KP & Envyi sample, significant differences, and the analysis of the
             2008 work, “Brooklyn Girls”, I found that there are no musicologically


                                                   30
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 32 of 37 Page ID #:1586




             significant structural, harmonic, rhythmic, lyrical, or melodic similarities,
             individually or in the aggregate, between SHAWTY and EXCHANGE, and
             no musicological evidence that any non-KP & Envyi expression in
             SHAWTY was copied in EXCHANGE.
      Id. at 2-3 of 56. Ferrara examined and compared Shawty and Exchange in regards to (1)
      form/structure, (2) harmony, (3) rhythm, (4) melody, and (5) lyrics and concluded that:
      “it is my professional opinion that the alleged similarities between SHAWTY and
      EXCHANGE either do not exist or are not musicologically significant, individually or in
      the aggregate.” Id. at 29 of 56. He also opined that: “SHAWTY and EXCHANGE use the
      KP & Envyi sample in different ways including different tempos, structural placements,
      chord progressions, overdubbed bass lines, overdubbed drum rhythms, and the near
      elimination of the KP & Envyi bass line in EXCHANGE resulting in a different harmony
      but not in SHAWTY.” Id. at 28 of 56.
             The Sony Defendants also provided a 27-page report from Paul Geluso (Assistant
      Music Professor and the Program Director of the Music Technology Department at New
      York University) on the issue of whether the sound recording of Exchange embodied any
      portion of the sound recording of Shawty. See Docket No. 127-10. In reaching his
      conclusions, Geluso used: (1) critical listening (his personal hearing of the recordings for
      particular attributes − e.g., pitch, timbre, tempo, note lengths, and perceived location of
      sounds in the stereo image); (2) waveform analysis (graphical representations of sounds
      viewed on test equipment); and (3) spectrogram comparisons. Id. ¶¶ 9-12. Geluso gave
      the following opinions:
             (a) The only actual sounds that appear in the sound recording Shawty So
             Cold, on the one hand, and the sound recordings Exchange or Déjà Vu, on
             the other hand, are sounds sampled from Swing My Way.
             (b) The sounds that Shawty So Cold added to its sample of Swing My Way
             do not appear in Exchange.
             (c) The sounds that Shawty So Cold added to its sample of Swing My Way
             do not appear in Déjà Vu.
             (d) The sample of Swing My Way that appears in Exchange was not copied
             from the sound recording Shawty So Cold.
             (e) The sample of Swing My Way that appears in Déjà Vu was not copied
             from the sound recording Shawty So Cold.
             (f) In the sound recordings Shawty So Cold, Exchange, and Déjà Vu, their
             respective samples of Swing My Way are each sped up and pitched up,
             causing the sampled lyrics of Swing My Way to be faster and higher pitched,


                                                   31
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 33 of 37 Page ID #:1587




               which Mr. McBrearty refers to as a “chipmunk” effect. But that is a natural
               result of speeding up a recording, and tempo. In addition, pitch shifting is
               very common in the music production industry, including to match the key
               of the sample to the key of the recording in which the sample is to be
               incorporated, which also is the effect of the pitch shifting here.
               7. Based on my review and analysis of the sound recordings Shawty So
               Cold, Exchange, and Swing My Why [sic], the Exchange sound recording
               does not copy any actual sounds from Shawty So Cold.
               8. Based on my review and analysis of the sound recordings Shawty So
               Cold, Déjà Vu, and Swing My Why [sic], the Déjà Vu sound recording does
               not copy any actual sounds from Shawty So Cold.
      See Declaration of Prof. Paul Geluso, Docket No. 127-9 at 3-4 of 4.
               In sum, the undisputed facts show that Exchange does not contain any portions of
      Shawty which are not direct samples from Swing.26
                                 c) Plaintiff’s Estoppel Argument
               Plaintiff’s estoppel argument is, frankly, totally insufficient in regards to the Sony
      Defendants. Plaintiff asserts that:
                       In the instant case, the deceitful conduct of defaulted defendant
               Bryant led Frisby to reasonably believe that if his beat track were
               incorporated into a commercially-released recording, that Bryant or his
               cohorts in the music label releasing the recording would follow the custom
               and practice in the hip-hop music industry of obtaining the permission of
               the owner of sampled material used to create the upstream beat track. When
               Bryant gave the stem files of Shawty to the producers of Déjà Vu with
               permission to them to use the files for the creation of a beat track, it was the
               responsibility of Bryant to make sure that permission was obtained from the
               copyright owner of the sampled work before the collaborative recording
               created from that beat track was commercially released. Since that is the
               custom and practice in the industry, Frisby was entitled to trust that it would
               be complied with under the circumstances of this case. Bryant’s which, [sic]
               constituted a contributory and/or vicarious infringement. Since the weight
               of the evidence suggests that the producers of Déjà Vu innocently infringed
               Shawty, followed by a knowing and intentional infringement by the
               producer of Exchange, none of the downstream defendants that benefitted
               from the infringement are entitled to raise as a defense the claim that Frisby

      26
        At Plaintiff’s counsel request, this Court listened to the all of the songs referenced in this case. In so
      doing, the Court would still hold that expert testimony would be required to establish whether there was
      actual copying of Plaintiff’s sound recording (i.e. Shawty) or whether Exchange and Shawty were strikingly
      similar. Nevertheless, after hearing copies of the songs which were provided by both Plaintiff and the Sony
      Defendants, this Court concluded that the only obvious similarities between Shawty, Exchange and Deja Vu
      boiled down to their sampling of parts of Swing My Way and the manipulation of the sampling, Even then,
      the manipulations were not particularly alike. In the end, the Court could not hear any direct copying
      amongst the songs except for the common initial sampling of Swing My Way.


                                                          32
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 34 of 37 Page ID #:1588




                 failed to get permission for the use of the Swing sample in the Shawty beat
                 track.
      Opposition at 10 (footnote omitted); see also DR ¶ 46.
                 First, Plaintiff has not established any relationship between Bryant and the Sony
      Defendants such that the latter can be held liable for any purported “deceitful conduct” of
      the former. While Plaintiff in his declaration has made certain assertions, his contentions:
      (1) are based on simple speculation without adequate evidentiary support; (2) rest on
      hearsay and other forms inadmissible evidence; (3) are dependent on portions of his
      declaration as to which the Court has sustained the Sony Defendants’ objections; and/or
      (4) even if the Court were to consider most of them, are insufficient to establish a basis for
      holding the Sony Defendants liable for Bryant’s alleged actions herein.27
                 Additionally, while Plaintiff states that Bryant gave a copy of Shawty to the
      producers of Déjà Vu (i.e. the UMG Defendants) who “innocently” infringed Shawty “since
      they reasonably believed they were entitled to use the Shawty beat track in their making of
      the Déjà Vu, he further contends without any evidentiary support that one of the producers
      of Déjà Vu (i.e. Vinylz) gave a finished version of the Déjà Vu beat track to M. Hernandez
      who wrongfully copied portions of it on Exchange. See Frisby Decl. ¶ 21. Again, even
      accepting Plaintiff’s scenario for purposes of argument, it would not give rise to any basis
      for an estoppel finding. While Plaintiff is entitled to attempt to litigate the infringement of
      his Shawty copyright by M. Hernandez when he allegedly copied portions of Déjà Vu
      which had copied portions of Shawty that sampled the important parts of Swing, Plaintiff
      must still show that he had a valid copyright in the copied parts of Shawty which, as
      delineated above, he has failed to do.28 Therefore, his estoppel argument fails.

      27
         To summarize briefly, Plaintiff contends that a copy of Shawty was displayed on the YouTube channel of
      the OVO music label which was owned by the hip-hop music artist Drake who in December 2013 was
      managed by Bryant. DR ¶ 22. Beginning in May 2013, Plaintiff was defrauded by persons purporting to
      be Karen Civil and Cortez Bryant into sending them a copy of Shawty plus $700. DR ¶¶ 25-39. Plaintiff
      never found out if the person (who he thought at time was Bryant) was actually the real Bryant. DR ¶¶ 40-
      43. In June 2018, Plaintiff hired a lawyer who contacted the real Bryant; and the real Bryant stated he
      never dealt with Frisby, never had the telephone number or email address which Plaintiff used to contact
      the person who previously represented himself as being Cortez Bryant. DR ¶ 45. Plaintiff states that he
      had phone conversations with the real Bryant in November 2018 where the latter “admitted that he had
      given access to the Shawty files to the producers of Déjà Vu.” DR ¶ 47, Frisby Decl. ¶18. Plaintiff’s
      statements as to what Bryant told him are inadmissible hearsay and the Court has sustained Defendants’
      objections to paragraph 18 of Frisby’s declaration.
      28
           As stated in DC Comics, 802 F.3d at 1024:


                                                         33
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 35 of 37 Page ID #:1589




                                c) Defendants’ License to Sample Swing
              Third, Plaintiff’s attempt − to avoid the consequences of his violation of the Swing
      copyright by trying to piggyback onto the Sony Defendants’ licensing from the Swing
      copyright holders − is unavailing. Although the substance of Swing was used in both
      Exchange and Shawty, only the Sony Defendants compensated the copyright owners. See
      Reply, 16:11-19. Plaintiff does not cite to any law that would entitle him to get around his
      failure to obtain a license for his use of Swing or would allow him to benefit from the Sony
      Defendant’s compliance, other than to refer to certain “maxims of jurisprudence” under
      California statutes which have no apparent application to this case. See Opposition at 9-
      11 (e.g., Cal. Civil Code § 3521: “He who takes the benefit must bear the burden.”). Since
      the Sony Defendants obtained the copyright owner’s permission to sample Swing, Plaintiff
      argues, and “based on the aforesaid venerable principle that no one can take advantage of
      his own wrong, the substance of the situation requires the law to give credit to Frisby for
      having obtained [ ] permission for his beat track.” See Opposition at 11. Aside from these
      statements, Plaintiff does not offer any basis to support these broad (and really nonsensical)
      claims, outside of stating that “ruling to the contrary would be to exalt form over substance”
      and that “the law respects form less than substance” pursuant to Cal. Civil Code § 3528.
      Id. It would be ironic if the Sony Defendants’ compliance with the licensing requirement
      under copyright law for their sampling of Swing could be used against them by a plaintiff
      who failed to obtain and/or pay for any such permission.
                                d) Conclusion as to Ownership and Use
              For the reasons stated above and based on the undisputed evidence, the Court finds


               When a copyright owner authorizes a third party to prepare a derivative work, the owner
               of the underlying work retains a copyright in that derivative work with respect to all of the
               elements that the derivative creator drew from the underlying work and employed in the
               derivative work. See Stewart, 495 U.S. at 223. By contrast, the creator of the derivative
               work has a copyright only as to those original aspects of the work that the derivative creator
               contributed, and only to the extent the derivative creator’s contributions are “more than
               trivial.” Parts Geek, 692 F.3d at 1016; see also Stewart, 495 U.S. at 223. Moreover, a
               copyright in a derivative work “must not in any way affect the scope of any copyright
               protection in that preexisting material.”
      See also Nimmer § 3.06 (“The House Report comments on the fact that the above-quoted provision of
      Section 103(a) conditions copyright in a derivative or collective work upon the pre-existing material not
      having been used ‘unlawfully’ rather than merely without the consent of the copyright owner of such pre-
      existing material. The point is made that even without such consent, ‘the unauthorized reproduction of a
      work might be ‘lawful’ under the doctrine of fair use.’”).


                                                          34
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 36 of 37 Page ID #:1590




      that Plaintiff does not have a valid copyright in the portions of Shawty which sampled the
      important parts of Swing. It also finds that Exchange does not contain any portions of
      Shawty although both include a sampling of Swing. The Court concludes that the Sony
      Defendants did not directly infringe Plaintiff’s Shawty copyright.
              B. Contributory/Vicarious Liability
              In addition to the direct copyright infringement cause of action against Sony and
      Tiller, the FAC also includes a claim for “contributory copyright infringement of a sound
      recording [by] Foreign Teck [M. Henandez], Bryant, Boi1da, [and] Vinylz.” See Docket
      79 at 28 of 40. Plaintiff alleges that:
              158. Foreign Teck [M. Hernandez] had knowledge or was willfully blind to
              Bryant’s infringing activity whereby Bryant wrongfully directly or
              indirectly duplicated the Copyrighted Work in a manner that recaptured
              actual sounds fixed in “Shawty So Cold,” such that his copying violated at
              least one of Frisby’s exclusive rights to his sound recording copyright.
              Foreign Teck received sound files directly or indirectly from Bryant through
              means of electronic communication.
              159. After receiving electronic files from Bryant, Foreign Teck caused,
              induced, or made de minimus or immaterial contributions to “Shawty So
              Cold” that served as the basis for the sound recording underlying
              “Exchange,” which such contribution did not consist entirely of a fixation
              of other sounds that was independent of “Shawty So Cold.”
      Id. at 29 of 40.
              In order to establish a claim of contributory infringement of the Shawty copyright
      by M. Hernandez in regards to the Exchange song, Plaintiff would have to establish the
      direct infringement of that copyright by some third party that M. Hernandez generated
      and/or contributed to. As observed in A&M Records v. Napster, Inc., 239 F.3d 1004, 1013
      n.2 (9th Cir. 2001): “Secondary liability for copyright infringement does not exist in the
      absence of direct infringement by a third party. Religious Tech. Ctr. v. Netcom On-Line
      Communication Servs., Inc., 907 F. Supp. 1361, 1371 (N.D. Cal. 1995) (‘There can be no
      contributory infringement by a defendant without direct infringement by another.’).” See
      also Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1169 (9th Cir. 2007).
              Because, as discussed above, Plaintiff’s claim of direct infringement by Sony and
      Tiller as to the Exchange recording has been rejected, there is no basis for Plaintiff to bring
      an action for contributory and/or vicarious infringement against M. Hernandez as to his
      involvement with that song.

                                                    35
Case 2:19-cv-01712-GW-AGR Document 156 Filed 03/11/21 Page 37 of 37 Page ID #:1591




      VI. Conclusion
             For the reasons stated above, the Court GRANTS the Sony Defendants’ motion for
      summary judgment as to the consolidated cases.




                                                36
